Citation Nr: 1147273	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  99-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic pulmonary/respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to October 1965, and from August 1991 to February 1992, to include service in Southwest Asia from August 1991 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1998 rating decision, in which the RO denied service connection for multiple disabilities, to include shortness of breath, headaches, and stomach cramping, to include as due to undiagnosed illness, as well as for a pulmonary disability, depression and organic brain syndrome.  In July 1998, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 1999.

In September 1998, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In July 2001, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In November 2001, the Board remanded the claims on appeal to the RO for additional development.  After accomplishing the requested action, the RO granted service connection for irritable bowel syndrome, and continued to deny the remaining claims (as reflected in a December 2002 supplemental SOC (SSOC), as well as SSOCs issued in October 2004 and March 2005), and returned the matters to the Board for further appellate consideration.

In February 2007, the Board denied service connection for depression and organic brain syndrome, obesity/pluriglandular syndrome, adhesive capsulitis of the shoulders, hips, elbows, and knees disabilities, nosebleeds, low grade fevers, fatigue, skin sores, and bleeding gums, to include as due to undiagnosed illness, and granted service connection for lightheadedness and dizziness, as due to undiagnosed illness.  The Board also reopened the claims for service connection for a gastrointestinal disorder and for a pulmonary/respiratory disorder, and remanded the claims for service connection for these disabilities, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington DC, for additional development.  After accomplishing the requested action, the Seattle Resource Center granted service connection for gastroesophageal reflux disease (resolving the appeal as to this disability), but continued the denial of the claim for service connection for a pulmonary/respiratory disability (as reflected in a February 2009 SSOC), and returned this matter to the Board for further appellate consideration.

In a September 2009 decision, the Board denied the claim for service connection for a chronic pulmonary/respiratory disability.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

In November 2011, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' Joint Motion, and the Board's review of the claims file, further RO action in this appeal is warranted

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to service connection for a pulmonary/respiratory disability, as he believes that this disability originated in service and is the result of exposure to asbestos and hazardous materials while in service.  

The Veteran was afforded a VA examination in June 2004 to obtain an opinion with respect to the etiology of any current pulmonary/respiratory disability.  In the Board's February 2007 Remand, the Board noted that the June 2004 VA examination did not sufficiency resolve important questions with respect to the claim.  For example, the examiner opined that the appellant had shortness of breath due to asbestos exposure that was as likely as not related to service.  However, the examiner did not clearly explain the basis for such opinion, to include addressing whether the Veteran actually exhibited radiographic changes indicative of asbestos exposure-to include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  See M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).  The Board also noted that the examination report did not contain any further explanation as to why the examiner found service-related asbestos exposure, in view of the Veteran's assertions of both pre- and post-service asbestos exposure, the lack of specificity of concerning in-service exposure, and the fact that the Veteran had only served a relatively short period of active duty service out of his many years of service-mostly inactive-with the National Guard and Army Reserve.  Thus, the Board remanded the claim to afford the Veteran an additional examination.  

The record reflects that the Veteran was afforded a VA examination in October 2008.  After a physical examination, the examiner assigned a diagnosis of chronic obstructive pulmonary disease, but did not provide any opinion on whether the Veteran's disability was the result of asbestos exposure during his military service, as mandated by the Board in the February 2007 Remand.  Additionally, there was no indication that the examiner reviewed the claims file, as indicated by the fact that he inaccurately reported the Veteran's smoking history.  Moreover, the October 2008 VA examiner did not consider and address the June 2004 VA examiner's opinion, as instructed by the Board in the February 2007.  

For these reasons, the October 2008 VA examiner was requested to provide an addendum opinion in February 2009.  The examiner indicated that he reviewed the claims file, and again found no evidence of current asbestosis disability.  The examiner also opined that the Veteran's current pulmonary conditions are less likely to be related to asbestos exposure.  

In the Joint Motion, the parties indicated that a remand is required because the February 2009 addendum opinion still does not reflect consideration of the June 2004 VA examiner's opinion, and does not include any rationale for the conclusions reached. 

Thus, another remand is necessary to obtain the requested opinion addressing the etiology of the Veteran's current pulmonary/respiratory disability based upon consideration of all pertinent evidence of record, to specifically include the June 2004 VA examination report, and with fully-stated rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim.   See 38 C.F.R. 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  Unless the claim is denied as a matter of law, the RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in November 2011 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current pulmonary/respiratory disability/ies.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include asbestos exposure therein.  

In rendering the requested opinion, the physician should indicate whether the Veteran actually exhibits radiographic changes indicative of asbestos exposure (consistent with M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997); and consider the Veteran's assertions of both pre- and post-service asbestos exposure, the degree of specificity concerning in-service exposure, and the fact that the Veteran had only a relatively short period of active duty service out of his many years of service-mostly inactive-with the National Guard and Army Reserve.  

The physician should also specifically consider and address the June 2004 VA examiner's opinion, as well as private medical records reflecting diagnosis and treatment for asbestosis.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a chronic pulmonary/respiratory disability.

the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


